AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (the "Agreement") is
made as of October 20, 2005 (the "Effective Date"), and amends and restates in
its entirety the Executive Employment Agreement dated December 18, 2003 (the
"Original Date") between Staktek Corporation (and later assigned to Staktek
Holdings, Inc.) (the "Company"), and Stephanie Lucie ("Executive").

 

RECITALS

 

WHEREAS, the Company desires to retain the services of Executive as Senior Vice
President, General Counsel and Corporate Secretary;

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive's employment by the Company and to address certain
matters related to Executive's employment with the Company;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

 

1. Employment. Effective on the Effective Date and subject to the terms and
conditions of this Agreement, the Company agrees to employ Executive as its
Senior Vice President, General Counsel and Corporate Secretary, and Executive
agrees to perform the duties associated with that position diligently and to the
reasonable satisfaction of the Company's Board of Directors. From the Effective
Date until termination of this Agreement, Executive will devote Executive's full
business time, attention and energies to the business of the Company. Executive
will report to the President and Chief Executive Officer of the Company, and
will comply with the directives, policies, and guidelines established by the
Company's Board of Directors from time to time.

 

2. Term and Termination.

 

(a) Term. Executive will be employed under this Agreement for an initial term of
two (2) years (the "Initial Term"), beginning on the Effective Date. This
Agreement shall renew for successive one (1) year periods after the completion
of the Initial Term unless either party gives written notice of termination at
least forty-five (45) days prior to the expiration of the Initial Term, or any
renewal term.

 

(b) Termination. Notwithstanding the foregoing, either party may terminate this
Agreement at any time, with or without Cause (defined below), by giving written
notice of termination to the other party. Upon termination, neither party will
have any continuing obligation to the other party, except that the provisions of
Sections 3(c), 3(d), 5, 6, 7 and 8 and, to the extent not theretofore paid or
provided in respect of services rendered prior to the date of termination, the
provisions of Section 4, will survive any termination of this Agreement and will
remain in effect in accordance with their terms.

 

(c) Cause. For purposes of this Agreement, a termination of employment is for
"Cause" if the termination occurs because of Executive's: (i) unauthorized use
or disclosure of the confidential information or trade secrets of the Company,
which use or disclosure causes, or could reasonably be expected to cause,
material harm to the Company; (ii) conviction of, or plea of "guilty" or "no
contest" to, a felony or any crime involving moral turpitude; (iii) willful
misfeasance or gross misconduct in the performance of Executive's duties; (iv)
substance abuse that in any manner materially interferes with the performance of
Executive's duties; (v) chronic absence from work for reasons other than
illness; or (vi) failure to perform Executive's assigned duties, after receiving
written and reasonable notice from the Company and an opportunity of at least
thirty (30) days to correct any such failure and/or dispute the original notice.

 

3. Compensation.

 

(a) During the term of Executive's employment, the Company will pay Executive a
base salary at the rate of $17,500.00 per month ($210,000 annualized) (the "Base
Salary"), payable in accordance with the standard payroll practices of the
Company in effect from time to time. All of Executive's compensation under this
Agreement will be subject to deduction and withholding authorized by Executive
or required by applicable law. Salary adjustments will be determined by the
Board of Directors, in its sole and absolute discretion, on at least an annual
basis; however, under no circumstances may Executive's salary be reduced below
the Base Salary without her consent.

 

(b) Executive is eligible to participate in the Company's 401(k) Profit Sharing
Plan (as may be amended by the Company from time to time) on substantially the
same terms as other Vice Presidents of the Company.

 

(c) Executive is eligible to participate in the Company's Bonus Incentive Plan
on substantially the same terms as other Vice Presidents of the Company.
Executive's maximum potential payout under the Bonus Incentive Plan is 65% of
Executive's annual base salary.



(d) Executive has been granted an option (the "Option") to purchase up to Two
Hundred Sixty Eight Thousand Seven Hundred Fifty (268,750) shares of the
Company's common stock (the "Option Shares"), at an exercise price equal to
$8.36. Consistent with the terms of the Company's 2003 Stock Option Plan, Sixty
Seven Thousand One Hundred Eighty Seven (67,187) Option Shares vested on the
first anniversary of the Original Date of this Agreement, with the remaining
Shares vesting in equal monthly installments over the following thirty-six (36)
months of Executive's employment with the Company. Except as otherwise provided
in this Agreement, vesting of Option Shares shall cease upon the termination of
Executive's employment with the Company. The Option will be structured as an
incentive stock option and will be immediately exercisable (subject to an
unvested share repurchase right of the Company that would lapse in a schedule
substantially similar to the vesting schedule of the Option described herein).
Following a "Change in Control" (as defined in the 2003 Option Plan), the Option
will vest in full if: (A) the Option is not assumed or substituted by the
successor or; (B) if the Executive's employment is terminated without Cause
during the first twelve (12) months following the closing of the Change in
Control transaction.

 

(e) In the event of a termination without Cause, the Company agrees: (A) to
continue to pay Executive her then-current Base Salary for an additional twelve
(12) months following the termination date, with the payments to be made in
accordance with the Company's standard payroll practices, and on the Company's
normal paydays; and (B) to accelerate vesting of the Option Shares that would
have vested over the twelve (12) months following the termination date. The
payments and the accelerated vesting of Option Shares set forth in this section
shall be referred to collectively as the "Severance Benefits." Executive's right
to the Severance Benefits is expressly conditioned on Executive's execution of a
customary general release of claims in favor of the Company, its affiliates and
their respective directors, officers, employees, shareholders and partners, and
her compliance with the surviving provisions of this Agreement and the Company's
Employee Innovations and Proprietary Rights Assignment Agreement.

 

4. Executive Benefits. During the term of this Agreement, the Company will
provide to Executive such fringe benefits and perquisites that the Company
provides to other executives of the Company, including twenty seven (27) days of
paid time off and participation in all Company health, dental and other employee
benefit plans. In addition, the Company will reimburse Executive for reasonable
out-of-pocket business expenses incurred and documented in accordance with the
policies of the Company in effect from time to time.

 

5. Restrictive Covenants.

 

(a) Consideration For Promise To Refrain From Competing. Executive agrees that
her services to the Company are special and unique; that the Company's
disclosure of confidential and proprietary information, trade secrets, and
specialized training and knowledge to Executive and Executive's level of
compensation and benefits are in consideration of and conditioned upon
Executive's covenant not to compete with Company following her termination as
provided for in this Section 5. Executive further acknowledges and agrees that
the benefits received by Executive pursuant to this Agreement constitute
adequate consideration for Executive's agreement to this Section 5. Executive
acknowledges that this consideration is adequate for Executive's promises
contained within this Section 5 and gives rise to the Company's interest in
ensuring that she refrains from post-termination competition as provided for
herein.

 

(b) Covenant Not to Compete. The "Noncompetition Period" began on the Original
Date and will end twelve (12) months after the date on which Executive's
employment with the Company terminates for any reason (the "Termination Date").
During the Noncompetition Period, Executive will not, directly or indirectly, on
Executive's own behalf or as an officer, director, employee, consultant or other
agent of, or as a stockholder, partner or other investor in, any person or
entity (other than the Company or its affiliates):

 

(i)

Engage in any Business (as hereinafter defined) conducted by the Company (a
"Competing Business") within any geographic area in which the Company, its
subsidiaries or affiliates conducts any business (including the United States)
(the "Territory"); provided, however, that Executive shall not be precluded from
working for any company whose primary business is memory modules, so long as
Executive does not work on the development, design, manufacture or sale of
memory module stacking technology or any other Competing Business, or;



 

(ii)

Directly or indirectly influence or attempt to influence any customer, potential
customer, supplier or accounts of the Company, its subsidiaries or affiliates
located within the Territory to purchase, sell or lease goods or services
related to a Competing Business other than from or to the Company; or



 

(iii)

Solicit, encourage, or take any other action which is intended, directly or
indirectly, to induce any other employee of the Company to terminate such
employee's employment with the Company, or interfere in any manner with the
contractual or employment relationship between the Company and any other
employee of the Company, or hire or attempt to hire any former employee of the
Company whose termination from employment has been effective for ninety (90)
days or less.



 

Provided, however,

that the foregoing restrictions will not apply to any investment in publicly
traded securities constituting not more than 5% of the outstanding securities in
any class of such securities. For purposes of this Agreement, the term
"affiliate" means with respect to any person or entity any other person or
entity controlling, controlled by or under common control with such person or
entity. For purposes of this Section 5, the definition of "Business" will be the
business of the Company as of the date of Executive's termination and the
business of the Company actually proposed to be entered into as evidenced by
written and adopted business plans of the Company.



 

6. Enforcement

 

(a) Executive represents to the Company that Executive is willing and able to
engage in businesses other than a Competing Business within the Territory and
that enforcement of the restrictions set forth in Section 5 would not be unduly
burdensome to Executive. The Company and Executive acknowledge and agree that
the restrictions set forth in Section 5 are reasonable as to time, geographic
area and scope of activity and do not impose a greater restraint than is
necessary to protect the goodwill and other business interests of the Company,
and Executive agrees that that the Company is justified in believing the
foregoing.

 

(b) If the provisions of Section 5 are found by a court of competent
jurisdiction to contain unreasonable or unnecessary limitations as to time,
geographical area or scope of activity, then such court is hereby directed to
reform such provisions to the minimum extent necessary to cause the limitations
contained therein as to time, geographical area and scope of activity to be
reasonable and enforceable.

 

(c) Executive acknowledges and agrees that the Company would be irreparably
harmed by any violation of Executive's obligations under Section 5 hereof and
that, in addition to all other rights or remedies available at law or in equity,
the Company will be entitled to injunctive and other equitable relief to prevent
or enjoin any such violation. If Executive violates Section 5, the period of
time during which the provisions thereof are applicable will automatically be
extended for a period of time equal to the time that Executive began such
violation until such violation permanently ceases.

 

7. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company's Employee Innovations and Proprietary Rights Assignment
Agreement, which is attached hereto as Exhibit B and incorporated herein by
reference.

 

8. Mediation. In the event that any disputes arise between the Parties with
respect to this Agreement, the Parties acknowledge and agree that prior to
initiating any litigation regarding such dispute, they shall submit their
dispute to a mutually agreeable mediator for purposes of conducting non-binding
mediation in an effort to resolve the dispute without the necessity of
litigation.

 

9. No Obligation to Third Party. Executive represents and warrants that
Executive is not under any obligation to any person or other third party and
does not have any other interest which is inconsistent or in conflict with this
Agreement, or which would prevent, limit, or impair Executive's performance of
any of the covenants hereunder or Executive's duties as an employee of the
Company.

 

10. Entire Agreement. This Agreement, along with the agreements and documents
that make up the 2003 Stock Option Plan and the Company's Employee Innovations
and Proprietary Rights Assignment Agreement (which are incorporated herein by
reference), embodies the complete agreement of the parties with respect to the
subject matter hereof and supersedes any prior written, or prior or
contemporaneous oral, understandings or agreements between the parties that
relate in any way to the subject matter hereof. This Agreement may be amended
only in writing executed by the Company and Executive.

 

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators, legal
representatives and successors of the Company and Executive.

 

12. Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally, by
telecopy or by overnight courier service or three days after being sent by mail,
postage prepaid, to (a) if to the Company, to the Company's principal place of
business, or (b) if to Executive, to Executive's residence or to Executive's
latest address then contained in the Company's records (or to such changed
address as such person may subsequently give notice of in accordance herewith).

 

13. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH SUBSTANTIVE LAWS OF TEXAS, WITHOUT GIVING EFFECT
TO ANY CONFLICTS OF LAW, RULE OR PRINCIPLE THAT MIGHT REQUIRE THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

14. Counterparts. This Agreement may be executed in counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

 

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Agreement as of the date first above written.

 



STAKTEK HOLDINGS, INC.





By:

 

 

Name:

 

Wayne R. Lieberman

Title:

 



Chief Executive Officer and President



EXECUTIVE



STEPHANIE LUCIE



   



 

